Per Curiam.

It is not competent to this Court to cor, rect the-errors in a decree of an inferior Court, by an ori*21ginal suit; although in that way it may impeach a decree of an inferior Court for fraud; and, under peculiar circumstances, would lend its aid to carry a decree of an inferior Court into effect. The Hustings Court should not have received the bill of review, as the decree was interlocutory. And as the sale of the falling garden, appears to have been fairly made in all respects, this suit will be dismissed with costs, as well as the bill of review; which will leave the suit removed hither by certiorari open to be proceeded in upon the interlocutory decree, as the parties may think proper; for the error in that, if any, can be corrected by motion or petition to the Court.